DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. The Applicant’s Remarks/Amendments submitted within the After-Final Reply filed on 6 July, 2022 have been entered. 

REASONS FOR ALLOWANCE

Disposition of Claims
Claims 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As noted within the Interview Summary recorded on 30 June, 2022, the prior art, when considered, as a whole, alone or in combination, fails to reasonably disclose, teach, or suggest, the claimed invention as characterized within independent claims 1, 10, and 11. In particular, the claims require, in combination with the recited elements, “the low-temperature heat medium-outside air heat exchanger and the high-temperature heat medium-outside air heat exchanger have a common heat exchange member configured to promote heat exchange therebetween, and are thermally connected to each other by the common heat exchange member to transmit heat between the high-temperature heat medium circuit and the low-temperature heat medium circuit” (claim 1) and “the second heat medium-outside air heat exchanger and the first heat medium-outside air heat exchanger have a common heat exchange promoting member that promotes heat exchange therebetween and are thermally connected to each other by the common heat exchange promoting member to transmit heat between the first heat medium circuit and the second heat medium circuit” (claims 10 and 11).  This has not been disclosed, taught, or otherwise suggested by the prior art. Particularly, a common fin among heat exchangers is known (HIROSHI – JP 2005145204 A), but the particular combination of the heat exchangers and heat exchanging fluids is not disclosed, taught or otherwise suggested. The claimed invention requires the particular combination of the common fin to heat exchangers. As such, the claimed invention is neither anticipated nor rendered obvious, absent impermissible hindsight reasoning, and thus, allowed.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        7/12/2022